Citation Nr: 0824129	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  92-02 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to specially adapted housing assistance or 
special home adaptation grant.

2.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

3.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or for being 
housebound.


WITNESSES AT HEARINGS ON APPEAL

Appellant, TD, and GM


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 until 
August 1969.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) initially on appeal 
from March 1996 and July 1997 rating decisions of the 
Regional Office (RO) in Reno, Nevada, which denied the claims 
listed on the title page of the decision.  The veteran 
subsequently moved to within the jurisdictions of VAROs in 
Los Angeles, California; Albuquerque, New Mexico; and most 
recently, Denver, Colorado, from which his appeal continues.

The veteran was afforded personal hearings before one of the 
undersigned Veterans Law Judges sitting in Buffalo, New York, 
and Denver, Colorado, in March 1992 and May 2004, 
respectively, and before another one of the undersigned 
Veterans Law Judges sitting in Las Vegas, Nevada, in August 
1997.  

The current claims on appeal were remanded in January 1998 
and again in May 2005 for additional development and 
adjudicative action.  The case has been returned to the Board 
for further appellate review. 


FINDINGS OF FACT

1.  The veteran is currently service connected for PTSD with 
generalized anxiety disorder and conversion features 
superimposed on a personality disorder, rated as 70 percent 
disabling; post bilateral mastectomies with limited motion of 
upper extremity, rated as 50 percent disabling; reflex 
sympathetic dystrophy of the right upper extremity, rated as 
50 percent disabling; reflex sympathetic dystrophy of the 
left upper extremity, rated as 30 percent disabling; 
peripheral neuropathy of the left lower extremity, rated as 
20 percent disabling; peripheral neuropathy of the right 
lower extremity, rated as 20 percent disabling; diabetes 
mellitus, rated as 20 percent disabling; bilateral cataracts 
with diabetic retinopathy, rated as 20 percent disabling; 
chest wall pain, spasms, and scarring, rated as 10 percent 
disabling; erectile dysfunction, rated as noncompensably 
disabling; and diabetic nephropathy, rated as noncompensably 
disabling.  

2.  The veteran's service-connected disabilities do not 
result in permanent and total disability compensation due to 
the loss, or loss of use, of both lower extremities; 
blindness in both eyes plus the anatomical loss or loss of 
use of one lower extremity; or the loss or loss of use of one 
lower extremity, together with residuals of organic disease 
or injury or with loss of use of one upper extremity.

3.  The veteran's service-connected disabilities do not 
result in permanent and total disability due to blindness in 
both eyes with 5/200 visual acuity or less, or the anatomical 
loss or loss of use of both hands.

4.  The veteran is not blind nor is his visual acuity in both 
eyes permanently impaired or 5/200 or less as a result of a 
service-connected disability; the veteran does not have 
ankylosis of one or both knees or one or both hips, or loss 
of use of either hand or either foot as a result of a 
service-connected disability.

5.  The veteran is not shown to be, as a result of his 
service-connected disabilities, permanently bedridden or so 
helpless as to be in need of the regular aid and attendance 
of another person; or substantially confined to his dwelling 
and its immediate premises.

6.  The veteran has no single service-connected disability 
that is currently rated as 100 percent disabling; and he 
lives at home and is not substantially confined to his home 
or its immediate premises by reason of service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing assistance or 
a special home adaptation grant have not been met.  
38 U.S.C.A. §§ 2101(a), 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.809 (2007).

2.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment or 
adaptive equipment only have not been met.  38 U.S.C.A. §§ 
3901, 3902, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.808, 3.808a (2007).

3.  The criteria for SMC based on the need for regular aid 
and attendance of another person, or on account of being 
housebound, are not met.  38 C.F.R. §§ 1114(l), (s), 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.350, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2008) defines VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the unfavorable agency of original 
jurisdiction (AOJ) decisions that are the bases of this 
appeal were already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
2000.  The United States Court of Appeals for Veterans Claims 
(Court) acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decisions, the AOJ did not err in not providing such 
notice.  Rather, the veteran has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

In a July 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate the claims for entitlement 
to specially adapted housing assistance or special home 
adaptation grant and entitlement to automobile and adaptive 
equipment or for adaptive equipment, what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  This letter 
failed to inform him of (1) the evidence necessary to 
substantiate the claim for entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or for being housebound and (2) how disability evaluations 
and effective dates are assigned and the type evidence which 
impacts those determinations.  The Board finds, however, that 
the veteran has not been prejudiced by this.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

As to the evidence necessary to substantiate the claim for 
entitlement to special monthly compensation, in an April 2000 
statement of the case, VA provided the veteran with the 
specific criteria necessary for these two benefits.  
Additionally, at the veteran's hearings before the Board in 
1997 and 2004, his testimony showed he had actual knowledge 
of the type of evidence necessary to substantiate these 
claims.  Specifically, he argued that he was blind, had loss 
of use of his upper extremities, loss of use of his lower 
extremities, and needed the assistance of others to help him 
do certain things.  This claim was readjudicated in multiple, 
subsequent supplemental statements of the case after the 
April 2000 notice.  As to how disability evaluations and 
effective dates are assigned, VA informed the veteran of such 
in a March 2006 letter, and the claim was readjudicated in 
July 2007 and January 2008 supplemental statements of the 
case.  For these reasons, the Board finds the veteran has not 
been prejudiced by VA's failure to meet all the requirements 
in its duty to notify.  

The Board finds that all necessary development has been 
accomplished.  The evidence in the veteran's claims file is 
voluminous.  VA has obtained private medical records, VA 
medical records, provided the veteran with a VA examination, 
and provided the veteran with several hearings.  The veteran 
has not indicated that there are is any outstanding evidence 
that needs to be obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Adaptive Housing & Home Adaptation

The veteran asserts or has asserted during the appeal period 
that he is blind in both eyes and has loss of use of his 
upper and lower extremities.

Governing Law and Regulation

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 and 1/2 inches or more.  Also considered as 
loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is 
complete paralysis of the external popliteal (common 
peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. § 
4.124a, Diagnostic Code 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  38 U.S.C.A. § 
2101; 38 C.F.R. § 3.809a (2007).

Analysis

The veteran is in receipt of compensation benefits for 
multiple disabilities involving his eyes, upper extremities, 
and lower extremities.  In the past, he has claimed that he 
is legally blind.  See VA Form 21-4138, Statement in Support 
of Claim, requesting aid and attendance because he is 
"legally blind and wheel[]chair bound."  At the August 1997 
Board hearing, the veteran testified he was looking to have 
his doors widened and make the bathtub more accessible for 
him.  He described intense pain in his upper extremities (for 
which he is in receipt of compensation, in part, due to 
surgery he underwent at VA) and that he felt VA should be 
responsible for making his life more like a "normal 
person."  The veteran stated he had shooting pain in his 
left arm, which was so painful that he would almost cry.  He 
described the right arm as not as painful but that he had 
"very little feeling."  The veteran stated he would "drop 
things," could not button his shirt, had trouble 
manipulating things, trouble writing, and could not dress 
himself.  He added he could hardly hold eating utensils to 
feed himself.  

At the May 2004 Board hearing, the veteran testified that he 
had fallen out of a wheelchair in 1998 that VA had provided 
him with because it was too small.  He stated he incurred 
additional disabilities as a result of the fall, which 
required multiple neck surgeries and caused "major cervical 
problems."  The veteran was asked why he was in a 
wheelchair.  He stated he had sustained injuries to his ankle 
and knees, which had weakened his lower extremities and 
caused him to fall.  As a result of the fall in 1998, he 
stated his left arm had become "almost totally useless," 
and he used to be able to walk for an hour or so with braces.  
The veteran testified that his vision would change and, at 
times, all he could see were shadows.  He stated his vision 
could go from normal to legally blind.  He noted some places 
had found he had light perception only.  It was noted he was 
using a magnifier during the hearing.  

The veteran is currently service connected for PTSD with 
generalized anxiety disorder and conversion features 
superimposed on a personality disorder, rated as 70 percent 
disabling; post bilateral mastectomies with limited motion of 
upper extremity, rated as 50 percent disabling; reflex 
sympathetic dystrophy of the right upper extremity, rated as 
50 percent disabling; reflex sympathetic dystrophy of the 
left upper extremity, rated as 30 percent disabling; 
peripheral neuropathy of the left lower extremity, rated as 
20 percent disabling; peripheral neuropathy of the right 
lower extremity, rated as 20 percent disabling; diabetes 
mellitus, rated as 20 percent disabling; bilateral cataracts 
with diabetic retinopathy, rated as 20 percent disabling; 
chest wall pain, spasms, and scarring, rated as 10 percent 
disabling; erectile dysfunction, rated as noncompensably 
disabling; and diabetic nephropathy, rated as noncompensably 
disabling.  He has a combined evaluation of 100 percent as of 
May 2004.  He had been in receipt of a total rating for 
compensation based upon individual unemployability from July 
1990.  He also receives special monthly compensation for loss 
of the use of a creative organ from June 2006.  

The Board has reviewed the voluminous evidence of record and 
finds that the preponderance of the evidence is against the 
award of specially adapted housing assistance or special home 
adaptation grant.  As noted above, the veteran is service 
connected for disabilities involving the eyes, upper 
extremities, and lower extremities, all of which are 
implicated for these two benefits.  The veteran has claimed 
that he has essential loss of use of his lower extremities, 
loss of use of his upper extremities, although he notes his 
left arm is worse than his right arm, and has claimed at 
times during the appeal period that he is blind.  However, 
the preponderance of the more probative evidence is against a 
finding that the veteran meets the criteria for either 
benefit as to blindness, loss of use of the upper 
extremities, and loss of use of the lower extremities. 

There is conflicting evidence in the claims file regarding 
the veteran's eyesight, and, in fact, regarding all the 
veteran's allegations as to the severity of his disabilities.  
The Board will discuss some of the conflicting evidence for 
each relevant area of the body (eyes, upper extremities, and 
lower extremities).  As to the eyes, a December 1994 private 
medical record shows the examiner stated the veteran's best 
corrected vision was 20/400 in the right eye and 20/200 in 
the left eye.  A May 1995 letter from a private physician 
indicated the veteran's "vision loss now seems total, 
meaning [he is] totally and legally blind" due to diabetes 
mellitus (a disability for which he is service connected).  
The examiner noted it was possible for the veteran to regain 
"some vision" if his diabetes management allowed his 
condition to become more stable.  A May 1997 VA consultation 
shows the veteran reported having bilateral blindness, which 
rapidly progressed over one week approximately one year 
prior.  The veteran stated he currently saw shadows, had 
light sensitivity, and complained of "severe burning" when 
he would open his eyes.  He stated he had been diagnosed with 
optic neuritis and retinopathy, which the examiner noted had 
"incomplete documentation."  This examiner attempted to 
examine the veteran's eyes and stated the veteran would not 
cooperate.  Thus, he was unable to assess fundoscopic 
examination or vision.  The examiner noted the veteran's 
blindness was of uncertain etiology and that he could not 
explain the veteran's unwillingness to open his eyes.  He 
questioned whether there was a "factitious element."  

A June 1997 private medical record shows that a board 
certified neurologist attempted to examine the veteran's 
eyes.  He noted the veteran would roll his eyes up in his 
head where the examiner could not see them and that the 
veteran would "forcibly" close his eyes when the examiner 
would attempt to open them.  He stated, "I am unconvinced of 
the veracity of [the veteran's] complains given the 
examination picture at this time.  The possibility of a 
functional disorder needs to be considered."  

The veteran later claimed that his blindness had been 
corrected through a surgery in 2001 that had occurred at a 
private facility.  In February 2003, VA sent the veteran a VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA, and asked the veteran to provide it with 
permission to obtain those records.  The veteran never 
submitted that form.  In the more recent medical records, the 
evidence shows the veteran can see.  In fact, an August 2006 
VA examination shows that he has 20/20 corrected vision in 
both eyes.  

The Board concludes that the veteran is not blind and has not 
been blind throughout the appeal period.  The veteran's 
statements and testimony regarding his eyesight are not 
credible.  When medical professionals made statements that 
the veteran was legally blind, none of them provided any 
evidence to substantiate that diagnosis.  When the veteran 
was examined more recently by VA, he had normal corrected 
vision, and he reported he had driven himself to the 
examination.  The preponderance of the credible and more 
probative evidence establishes that the veteran is not 
legally blind.  

Before going into a discussion regarding the upper 
extremities, the Board will note that it finds almost none of 
the veteran's allegations regarding any of his disabilities 
credible.  The evidence of record covers a period of more 
than 30 years.  During this time, the veteran has 
consistently reported conflicting facts, some of which border 
on an outright fabrication.  The record reflects that the 
veteran served in the Coast Guard and received the Vietnam 
Service Medal and Republic of Vietnam Campaign Medal, but 
there is nothing to indicate that he sustained any injuries 
while in Vietnam, including during combat, which he has 
reported on numerous occasions.  In contrast, the service 
medical records show that in March 1966, the veteran hurt his 
head when doing a sit-up.  The separation examination was 
negative except for a scar over the right knee, also noted at 
the time of entry into service.  A 1970 VA hospitalization 
summary report shows the veteran was hospitalized for a 
psychiatric disorder, diagnosed as schizophrenia at that 
time.  No history of combat or injuries sustained therein was 
reported at the time, or in other examination reports and 
medical treatment records prepared in the 1970s.  Yet, in 
more recent medical records, the veteran has claimed that he 
sustained multiple injuries while in Vietnam.  A January 2003 
VA outpatient treatment report shows that the veteran stated 
he sustained a closed-head injury and a cervical spine injury 
from shrapnel while in Vietnam, which had caused bilateral 
arm and leg weakness and memory loss.  He added he had been 
hospitalized for one year in Japan afterwards.  In a May 2004 
private medical record, the examiner stated the veteran had 
sustained significant injuries in 1969 in Vietnam with 
"multiple bullet fragments, some up in the neck area."  He 
added the veteran had sustained a "significant head injury 
at that time as well and was in a coma for a year."  Such 
facts are not remotely true.  

Adding to the Board's questioning of the veteran's statements 
and testimony are the fact that multiple examiners have 
questioned his credibility as well.  Some of it is described 
above and more will be described below.  A VA psychologist 
noted that the veteran admitted to "some hostility and 
paranoia directed towards VA.  He reports his method of 
coping and extracting vengeance upon the institution is 
through his multiple suits and assistance of other veterans 
with theirs."  

As to the upper extremities, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has loss of use of either extremity.  The Board is 
aware that the veteran has 50 percent and 30 percent 
evaluations for damage to the peripheral nerves of his right 
and left upper extremities, respectively, which indicates he 
has noticeable weakness.  However, what weakness he has does 
not rise to the level of loss of use of either extremity.  
There are multiple records in the claims file showing medical 
professionals who either stated the veteran had loss of use 
of one of the upper extremities, or the clinical findings 
appeared to show such.  However, there are multiple records 
also showing (1) that the veteran has use of his upper 
extremities and (2) doubts by medical professionals about the 
severity of the veteran's weakness in the upper extremities.  
In these latter records, examiners have seen the veteran 
using his extremity in a way that was inconsistent with the 
clinical findings.  

An August 1995 VA examination report that shows the examiner 
concluded the veteran had loss of use of the left upper 
extremity and partial loss of use of the right upper 
extremity.  A May 1997 VA examination report shows the 
veteran refused the physical examination.  A May 1999 VA 
outpatient treatment report shows the examiner determined the 
veteran had 5/5 strength in the right arm.  He had 4+/5 in 
the left deltoid.  Biceps were 5/5 and triceps were not able 
to be tested because of pain.  The examiner noted, "Wrist 
extension appears to be 0, but on occasion, [the veteran] was 
observed to be able to extend the wrist."  Wrist flexion was 
4 and finger flexion was 3.  The examiner noted that there 
was "some problem with cooperation during the examination."  
She also noted there were no "clear signs of muscle atrophy 
or fasciculations."  The veteran had normal tone and no 
pronator drift.

A December 2003 VA orthopedic examination shows that the 
veteran was able to conduct some range of motion testing of 
the right and left shoulders.  A December 2003 neurological 
examination shows the veteran had almost no movement of the 
left shoulder.  Strength of the left arm distally, biceps, 
and triceps was 2/5.  In the left hand, he had a "trace" of 
grip strength at 1/5.  The examiner stated the veteran had 
"no ability whatsoever to open the hands at 0/5."  In the 
right arm, his strength was 5/5, and there was no atrophy.  A 
June 2004 private medical record shows that the veteran 
claimed he underwent a fusion related to his cervical spine.  
The examiner noted that postoperatively, the veteran had 
"significant neurologic improvement, and he is able to move 
his hands very well."

A June 2006 VA outpatient treatment report shows the examiner 
noted that his examination of the veteran's motor testing was 
"inconsistent."  He stated the following: 

He had trace left knee extensors when 
requested to straighten his leg.  
However, when dressing at the end of the 
clinic visit, he extended his legs to 
dress himself without difficulty.  He 
also was able to use his hands to grip 
and pull his pants up over his buttocks.  
He leaned to the left and exhibited 
excellent trunk control with excellent 
balance when sliding his pants back up as 
well. 

An August 2006 VA examination report shows the examiner 
stated the veteran had diffuse weakness in the left upper 
extremity with 3/5 strength in all muscle groups.  In the 
right upper extremity, he had 5/5 strength in all muscle 
groups.  

A December 2006 VA examination report shows the veteran 
reported he had driven himself to the appointment.  He noted 
his car was equipped with a Tri-Lift, and he was able to get 
himself into the scooter and arrive at the appointment.  This 
examiner made detailed findings as she examined the veteran.  
The clinical findings related to the right upper extremity 
showed motor strength in various muscles ranging from 4+/5 to 
5/5.  In the left upper extremity, they rated from 0/5 to 
2/5.  She made the following notation:

Of note, initially [the veteran] was not 
able to grip at all and had 0/5 at finger 
flexors.  His hand stays in a position 
most of the time of relaxed flexion.  
However, at some point I could feel a 3/5 
at least at finger flexors, and the thumb 
extension at one point during testing was 
4/5 with breakaway.  When he was putting 
on his jacket it seemed that he was 
trying not to use his left hand; however, 
when pushed to use his pincer function in 
order to draw his sleeve over his arm 
properly[,] I did see him use pincer 
function with the left hand in order to 
do this.  As well, when he got himself up 
onto the examining table[,] he pushed 
himself back using both hands, which 
usually is a sign of good triceps 
strength and he is a heavy man.  Thus it 
is unclear to what degree the actual 
level of weakness is in the left upper 
extremity.

Above is just some of the medical evidence of record 
addressing the veteran's upper extremities.  As already 
stated above, the Board has accorded essentially no probative 
value to the veteran's allegations made at the hearings, in 
statements, and when being evaluated by medical professionals 
of having no use of his upper extremities or at least his 
left upper extremity.  The record shows that the right upper 
extremity is stronger than the left, and in no way meets the 
criteria for a finding of loss of use of that upper 
extremity.  The left upper extremity is clearly the weaker 
one, but it is not so weak as to prevent the veteran from 
manipulating objects in his hand.  He was seen using his left 
upper extremity in a manner which shows he does not have loss 
of use of the left upper extremity.  

Regarding the lower extremities, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has loss of use of either lower extremity as defined 
by VA regulation.  The veteran's medical history is 
complicated in that he was reported to have had polio when he 
was a child with residual weakness in his lower extremities.  
However, there are medical records which have indicated that 
the veteran had no residual symptoms from his polio as a 
child.  He also has severe degenerative joint disease 
throughout his body, which is not service connected.  The 
veteran is service connected for peripheral neuropathy of 
both lower extremities, and he uses a wheelchair.

There are less medical records addressing the veteran's use 
of his lower extremities than there are regarding the upper 
extremities.  Nevertheless, the Board finds the veteran is 
not precluded from locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  A March 1995 letter from a 
private physician indicates he believes the veteran should be 
able to ambulate to tolerance and needed a wheelchair only 
when necessary.  A July 1995 VA outpatient treatment report 
shows the veteran reported he would try to walk 1 1/2 miles 
each day.  A June 1997 private medical record shows the 
examiner found the veteran had 5/5 strength in the proximal 
and distal lower extremities.  He stated he was unconvinced 
of the veteran's veracity and suggested the veteran had a 
functional disorder.  He recommended the veteran undergo a 
nerve conduction and electromyography studies, but it does 
not appear that the veteran ever underwent such testing.  

A December 2003 VA examination report shows the veteran's 
right leg had 5/5 strength except dorsiflexion was 4+/5.  In 
the left leg, hip flexion was 4/5, knee extension was 3/5, 
dorsiflexion of the foot, eversion of the foot, and wiggling 
of the toes was 0/5.  Tone was increased in the left side.  A 
January 2005 private medical record noted that the veteran 
reported he had gotten up to walk around and turned his head 
to the side and fell to the ground.  He was admitted to the 
emergency room.  An examiner noted the veteran was "supposed 
to be wheelchair bound, although he does get up and ambulate 
as mentioned above."  A June 2004 private medical record 
shows that the veteran had 3+/5 plantar flexion, 3+ to 4/5 in 
the quadriceps and hamstrings, 5/5 strength on the right 
side.  On the left side, he had no movement of dorsiflexion 
or extensor hallucis longus.  

A May 2006 VA outpatient treatment report shows that the 
veteran was seen with wanting a new wheelchair.  The examiner 
noted that hip flexion, hip extension, knee flexion, knee 
extension, abduction, adduction, external rotation, and 
dorsiflexion were all within full limits, bilaterally.  Only 
internal rotation was noted to be limited.  The examiner also 
stated the veteran's tone in the lower extremities was 
normal.  The December 2006 VA examination report shows the 
veteran was able to stand and take a few steps by himself 
without assistance in order to get from the wheelchair onto 
the examining table.  The examiner noted the veteran had an 
absence of atrophy in the right foot intrinsics and had 
intact strength of extensor hallucis longus and foot flexors, 
which she suggested that his weakness of the left leg was not 
due to a peripheral neuropathy related to diabetes.  A May 
2007 VA outpatient treatment report shows the veteran was 
stable enough in his right lower extremity to reach about six 
feet from examination table to the parallel bars.  The 
examiner noted the veteran did not use his left lower 
extremity and dragged it.  He stated "right heel strike and 
toe off" were variable, but that a good heel strike was seen 
at times, and there was no evidence of buckling or 
instability in the right lower extremity.  

To the extent that the evidence has shown that the veteran 
does not use his left leg, the Board finds such evidence is 
not credible.  The veteran has refused examinations, has been 
shown to prevent a particular body part from being physically 
examined during examinations, or allows the body part to be 
examined but demonstrates essentially no use of such body 
part, but then is seen using that body part in a manner 
inconsistent with the clinical findings.  Essentially, the 
veteran has shown consistently that he does not cooperate 
during examinations and behaves in a manner so that the 
physician cannot provide accurate clinical findings as to the 
severity of the veteran's disabilities.  However, the Board 
finds there is enough competent and probative evidence to 
determine whether the veteran meets the criteria needed for 
adapted housing assistance or special home adaptation grant 
(and the other benefits as well).  

Returning to the issue of whether the veteran is entitled to 
specially adapted housing assistance or special home 
adaptation grant, the Board finds that the preponderance of 
the evidence is against a finding that he meets the criteria 
contemplated under these two benefits.  As for loss of use of 
both lower extremities so as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair, the 
evidence does not demonstrate such for the reasons laid out 
above.  While the veteran clearly has weakness in his lower 
extremities, with his left leg being the weaker of the two, 
there is no basis to find that he has loss of use of both 
lower extremities.  No medical professional has provided a 
clinical picture that would show the right leg remotely meets 
the criteria for loss of use.  In December 2006, the veteran 
was able to get up from his wheelchair and onto an examining 
table, and in May 2007, he was able to get up from his 
wheelchair and walk to the parallel bars.  

As already determined above, the veteran does not have 
blindness in both eyes.  He is able to walk short distances 
without an assistive device.  He does not have loss of use of 
either upper extremity.  Because the Board has determined 
that the veteran does not have blindness or loss of use of 
any of his four extremities, he is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing.  Stated differently, he does not 
meet the statutory criteria for this benefit.  Thus, the 
preponderance of the evidence is against the veteran's claim.  
38 C.F.R. § 3.809.

The veteran is also not entitled to a certificate of 
eligibility for financial assistance in acquiring necessary 
special home adaptations under 38 C.F.R. § 3.809a because he 
is not in receipt of compensation for permanent and total 
disability which is due to blindness in both eyes with 5/200 
visual acuity or less or includes the anatomical loss or loss 
of use of both hands.

The preponderance of the evidence is against the veteran's 
claim for specially adapted housing or special home 
adaptation grant, and the benefit-of-the-doubt rule is not 
for application.   38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Automobile & Adaptive Equipment

Governing Law and Regulation

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901(a), the evidence must 
demonstrate a service-connected disability resulting in the 
loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability.  38 U.S.C.A. 
§ 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv); see also 38 C.F.R. 
§ 3.350(b) (2007).

Analysis

After reviewing the evidence of record, the Board finds the 
preponderance of the evidence is against entitlement to 
automobile and adaptive equipment or for adaptive equipment 
only.  Although the veteran has peripheral neuropathy of both 
upper and lower extremities, the probative and credible 
evidence does not demonstrate permanent loss of use of both 
hands and both feet due to service-connected disability, or, 
permanent impairment of vision in both eyes, resulting in (1) 
vision of 20/200 or less in the better eye with corrective 
glasses, or, (2) vision of 20/200 or better, if there is a 
field defect in which the peripheral field has contracted to 
such an extent that the widest diameter of the visual field 
subtends an angular distance no greater than twenty degrees 
in the better eye.

The Board has already laid out in detail why it has 
determined that the veteran does not have loss of use of his 
upper and lower extremities and is not legally blind and need 
not repeat that here.  In the absence of a qualifying 
disability, which is a threshold requirement, the 
preponderance of the evidence is against the claim.  Thus, 
entitlement to automobile and adaptive equipment or for 
adaptive equipment only is not established.  The benefit-of-
the-doubt rule is not for application.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 55.

IV.  Special Monthly Compensation

Governing Law and Regulation

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b)(3) (2007).

The following factors will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of a claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustments of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of a claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, either physical or mental, which requires care 
or assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a) (2007).

A finding that the veteran is "bedridden" will provide a 
proper basis for the determination.  Bedridden will be that 
condition which, through its essential character, actually 
requires that the veteran remain in bed.  The fact that a 
veteran has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  Id.  

The particular personal functions that the veteran is unable 
to perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that a veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that the claimant's condition is such as would 
require him or her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

Analysis

The veteran's service-connected disabilities have been listed 
above.  His combined disability rating is 100 percent.  The 
question is whether his service-connected disabilities render 
him so helpless as to be in need of the regular aid and 
attendance of another person.

The Board finds the preponderance of the evidence is against 
a finding that the veteran is in need of regular aid and 
attendance of another person.  During the appeal, he has 
claimed that he has difficulty feeding himself and getting 
dressed.  More recently, the veteran has stated that he can 
feed himself and keep himself clean.  He has not claimed that 
he cannot attend to the wants and needs of nature by himself.  
Examiners have noted the veteran was able to undress and 
dress himself.  The veteran is able to get out of the house 
and drive himself to places, including to VA examinations.  
The veteran has never claimed he needs assistance to protect 
him from hazards or dangers incident to his daily life.  The 
Board concludes that the evidence does not show that the 
veteran's service-connected disabilities render him so 
helpless as to be in need of the regular aid and attendance 
of another person. 

The regulations also provide additional compensation on the 
basis of being housebound where the veteran (1) has, in 
addition to a single, permanent service-connected disability 
rated 100 percent disabling, additional service-connected 
disability or disabilities independently evaluated as 60 
percent or more disabling which are separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  A veteran will be considered 
housebound where the evidence shows that, as a direct result 
of his service-connected disability or disabilities, he is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.351(d).

Regarding the criteria necessary for housebound status, the 
veteran does not have a single, permanent service-connected 
disability rated 100 percent disabling AND additional 
service-connected disability or disabilities independently 
valued as 60 percent or more disabling; therefore, he does 
not meet the legal criteria for payment of compensation at 
the housebound rate under that criterion.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Additionally, the 
evidence does not show that his service-connected 
disabilities result in his being housebound.  The veteran 
openly admits that he leaves his house approximately once a 
week with his scooter and equipped vehicle or takes the bus.  
This does not establish that the veteran is confined to his 
home.  

As the preponderance of the evidence is against the claim for 
special monthly compensation based on the need for regular 
aid and attendance or for being housebound, the benefit-of-
the-doubt rule does not apply, and the Board has no other 
recourse but to deny the claims.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to specially adapted housing or special home 
adaptation grant is denied.

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only is denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or for being housebound is 
denied.



			
	M. Sabulsky	Cheryl L. Mason
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


